McCarthy, J.
This is an appeal from a judgment recovered by the plaintiff for injuries claimed to have been received on the 18th day of April, 1888, by reason of the carelessness and negligence of the defendant in permitting a certain rail in its building at One Hundred and Twenty-eighth street and Tenth avenue to become loosened and raised, so as to be dangerous to the life and limb of persons passing over it.
The plaintiff was in the employ of the defendant at the time, and while lawfully in said building his foot caught beneath said rail and he was thrown violently to the ground and injured.
The jury found a verdict for the plaintiff for $300.
There was sufficient evidence on all the questions of negligence to justify a refusal to dismiss the complaint, and also to permit, at the close of the case, the same to go to the jury.
They having found against the defendant, their verdict will not be disturbed unless for good cause or errors of law.
The defendant claims that the court erred in permitting the following question and answer: “ Q. Can you state whether, in consequence of that fracture, Mr. Duggan has or has not lost the perfect power of the member ? [Defendant’s counsel objects that there is no allegation in the. pleadings of permanent injuries; allowed. Defendant excepts.] A. That was what we call a permanent partial disability.”
*90I have examined all the eases cited by the appellant on this point, and think they are neither illustrative or analogous. See Feeney v. Long Island R. R. Co., 116 N. Y. 375-382; Schuler v. Third Ave. R. R. Co., 48 N. Y. St. Repr. 663; Sheehan v. Edgar, 58 N. Y. 631.
In Filer v. N. Y. C. R. R. Co., 49 N. Y. 42, Allen, J., says “ Successive actions cannot be brought by the plaintiff for the recovery of damages, as they may accrue from time to time, resulting from the injury complained of, as would be the case for a continuous wrong or a continued trespass.
“The action is for a single wrong, the injury resulting from a single act, and the plaintiff was entitled to recover not only the damages which had been actually sustained up to the time of the trial, but also compensation for future damages; that is, compensation for all the damages resulting from the injury, whether present or prospective. The limit in respect to future damages is that they must be such as it is reasonably certain will inevitably and necessarily result from the injury.
“ To exclude damages of that character, in actions for injuries to the person, would necessarily, in many cases, deprive the injured party of the greater part of the compensation to which he is entitled. Curtis v. R. & S. R. R. Co., 18 N. Y. 534; Drew v. Sixth Ave. R. R. Co., 26 id. 49.
“Any evidence, therefore, tending to show the character and extent of the injury and its probable results, as well as the probability of a return of the disease induced by the injury, in the ordinary course of nature, and without any extrinsic super-inducing cause, was competent to enable the jury to determine the compensation to which the plaintiff was entitled.
“ In the case of a fractured limb it was thought that the present and probable future condition of it were proper matters of inquiry. Lincoln v. Sar. & Schen. R. R. Co., 23 Wend. 425.”
We cannot see any harm in the answer of the court to the thirteenth request; the plaintiff called it a fracture .of the radius near the wrist; the jury had all the evidence before them, and, as argued by appellant, would have a right to dis*91regard the evidence of the physician and accept the evidence of the other.
We think the case was fairly and fully presented, and that the trial justice substantially charged as requested.
Finding no errors that would warrant a reversal of the '"udgment, the same is affirmed, with costs.
Newburger and Conlan, JJ., concur.
Judgment affirmed, with costs.